Title: To James Madison from Jonathan L. Austin, 3 January 1803 (Abstract)
From: Austin, Jonathan L.
To: Madison, James


3 January 1803, Boston. Has received JM’s 14 July 1802 letter [not found] naming him commissioner of bankruptcy but has not once been called on to serve. Presumes “that the intention of appointing six Commissioners for this District was, that three should form a Board, & officiate alternately in different cases as they occur’d.” Was unwell when the first case occurred and Judge Davis called Messrs. Blake, Edwards, and Dawes, who have conducted the whole business up to the present. Otis and Brown never signified their acceptances of their commissions to the judge. Understands Brown has declined acting. “The Commission therefore which I have the honor to hold has remained a dead Letter.” Sees no prospect of officiating in office unless Otis and Brown accept or are replaced by others. “As Bankruptcies unhappily appear to increase in this District, & require the daily attendance of the Commissioners,” has thought it expedient to notify JM of the situation. If two other appointments should be made, he recommends Edward Jones of Boston, “whose mercantile abilities & moral & political Character may perhaps render him a suitable person for the Office.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Jones”). 2 pp. Docketed by Jefferson.



   
   Merchant and Revolutionary War veteran Jonathan Loring Austin (1748–1826) had worked with Benjamin Franklin and the American commissioners in Europe during the Revolution. He was elected to the Massachusetts Senate (1801) and House (1803 and 1806).



   
   A list of appointments in Jefferson’s hand notes that Jonathan L. Austin, Thomas Dawes, Jr., Samuel Brown, Joseph Blake, Samuel A. Otis, and Thomas Edwards were appointed commissioners of bankruptcy for Massachusetts on 7 July 1802. Brown and Otis declined and were replaced by Daniel Tilden and Edward Jones (DNA: RG 59, LAR, 1801–9, filed under “Jefferson”). The appointments were printed in the Boston Columbian Centinel, 21 July 1802. For the declinations, see Brown to JM, 22 July 1802, and Otis to JM, 28 July 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:416, 436–37).


